DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims1-12 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12 of prior U.S. Patent No. 11,056,226. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims13-20 of U.S. Patent No. 11,056,226. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipates the claims of the present application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-17, 20 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Trail et al US 2017/0195653(hereinafter Trail).

Regarding claim13, Trail discloses a system (fig. 1), comprising: a depth camera configured to capture a depth map of a scene ( [0021], depth camera assembly 120, fig. 1); and, a processor ([0034], processor, [(0061]) configured to: detect blooming in the depth map ([0015-0016], [0063], the captured image analyzed to identify portion of captured image with a brightness value higher than a threshold value(blooming), fig. 6 step 630), identify a depth range affected by the blooming ([0015-0016], [0063], the captured image analyzed to identify
portion of captured image with a brightness value higher than a threshold value(blooming), fig. 6 step 630), and, take action relating to the depth range ([0065], fig. 6 at step 650 the flow moves back to step to capture image of the scene).

Regarding claim14, Trail discloses the system of claim 13, wherein the depth camera and
the processor are implemented on a single device ([0051], fig. 3 depth camera assembly 120).

Regarding claim15, Trail discloses the system of claim 13, wherein the depth camera is
 manifest on a first device and the processor is implemented on a second device (see fig. 1-2).

Regarding claim16, Trail discloses the system of claim 13, wherein the processor is configured to identify the depth range by identifying saturated pixels and adjacent pixels of the depth map([0016], excess charge spread into adjacent  pixels and cause them to saturate (blooming)).

Regarding claim17, Trail discloses the system of claim 13, wherein the processor is configured to take the action where the action is invalidating the depth range ([0017], illumination intensity adjusted to correct saturation, fig. 6 step 650).
Claim20 is rejected for similar reason as discussed in claim13 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim18 is rejected under 35 U.S.C. 103 as being unpatentable over Trail as applied to claims 13-17, 20  above, and further in view of Wallack et al US 2018/0253863(hereinafter Wallack).

Regarding claim18, Trail teaches all the limitations of laim17 above but does not teach and Wallack teaches the processor is configured to perform the invalidating only on regions of the depth range that are aligned with saturated pixels in an active brightness image that corresponds to the depth map ([0142], image pixel elements invalidated based on brightness saturation which causes blooming).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to invalidate pixel elements as in Wallack to avoid incorrect decoding of the gray code patterns ([0142]).
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the double patenting rejection.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484